Title: To George Washington from Samuel Chase, 25 August 1777
From: Chase, Samuel
To: Washington, George



Dear Sir.
Philadelphia. Augst 25. 1777.

From an Opinion that your Excellency would wish to be acquainted with the Country, which will probably be the Seat of this Summers Campain, and that a Knowledge of such Persons, there, in whom You may repose a Confidence, would be acceptable to You, I take the Liberty to solicit, for a Moment, your attention to this Subject.
You will receive, by Dr Shippen, a pretty exact Map of the Country, and which will afford a general Idea of it. the Distances & natural Advantages can only be known by your own observation. Mr Henry

 Hollingsworth is active and well acquainted; Mr Jos. Gilpin, Patrick Ewing, —— Hyland, Jos. Baxter, Charles Rumsey, Dockery Thompson and Wm Clark, all of Cæcil County, may be relied on.
 If any Intelligence should be wanted, or Service rendered, in Kent County, John Voores & J. Henry at George Town, and Capt. —— Kent and —— Leathrbury, assembly Men, Joseph Nicholson Senr and John Cadwallader Esqr: may be depended on.
In Harford County, on the South Side of the Susquehanagh, your Orders will be readily & faithfully executed by Aquila Hall, Frank Holland, John Paca[,] Benjamin Rumsey & Jacob Giles.
Colo. Patterson, near Xtteen Bridge bears a good Character.
 One Charles Gordon, a Lawyer, and one —— Pearce, near George Town, one —— Millegan on Bohemia, and Danl Heath, near Warwick are very suspicious Characters. would it be improper for the above Gentlemen of Cæcil to give You an alphabetical List of all doubtful & suspected Persons?
If wanted, I am informed 50,000 Flints may be purchased in Baltimore. Mr William Lux will execute any of your orders there. a Considerable Quantity of Continental Powder is near that Place. I am Dear Sir with Sincere Esteem Your very affectionate obedient Servant

Saml Chase


I had almost forgot to request You to send an Engineer, if one can be spared to Baltimore and Annapolis, to advise in their Fortifications. could Genl Conway be spared to go there? I beleive Baltimore might be defended.

